 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     TERESA MARTINEZ,                                     Case No. 1:19-cv-00927-SAB
11
                     Plaintiff,                           ORDER RE STIPULATION FOR
12                                                        EXTENSION OF TIME
             v.
13                                                        (ECF No. 14)
     COMMISSIONER OF SOCIAL SECURITY,
14
                     Defendant.
15

16          Plaintiff Teresa Martinez (“Plaintiff”) seeks judicial review of a final decision of the

17 Commissioner of Social Security (“Commissioner” or “Defendant”) denying her application for

18 disability benefits pursuant to the Social Security Act.

19          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

20          1.      Plaintiff’s letter brief is due on or before January 26, 2020; and

21          2.      Within thirty-five (35) days after service of Plaintiff’s letter brief, Defendant shall

22                  serve a response.

23
     IT IS SO ORDERED.
24

25 Dated:        December 27, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
